DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/12/2021, 06/29/2021, 03/01/2022, 05/13/2022, and 6/15/2022.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claims 1 and 5 of copending Application 16/674,454; specifically A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers;
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer.
The method of claim 1, performing unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common.
The instant claims are disclosing the same invention as the combination of independent and dependent claims of the copending application.  There is no significant difference in the scope of the claims which was obviate the rejection under double patenting. 

Claim 2 can be drawn to claim 2 of copending Application 16/674,454. 
Claim 3 can be drawn to claim 3 of copending Application 16/674,454.
Claim 4 can be drawn to claim 4 of copending Application 16/674,454.
Claim 5 can be drawn to claims 5 and 6 of copending Application 16/674,454.
Claim 6 can be drawn to claim 6 of copending Application 16/674,454.
Claim 7 can be drawn to claim 7 of copending Application 16/674,454.

Claim 8 can be drawn to claims 8 and 12 of copending Application 16/674,454; specifically An abstraction system comprising a processing device and a memory comprising instructions which are executed by the processing device for generating a standard customer profile in a data processing system configured to: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers;
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer.
The method of claim 8, performing unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common.

Claim 9 can be drawn to claim 9 of copending Application 16/674,454. 
Claim 10 can be drawn to claim 10 of copending Application 16/674,454. 
Claim 11 can be drawn to claim 11 of copending Application 16/674,454. 
Claim 12 can be drawn to claims 12 and 13 of copending Application 16/674,454. 
Claim 13 can be drawn to claim 13 of copending Application 16/674,454. 
Claim 14 can be drawn to claim 14 of copending Application 16/674,454. 

Claim 15 can be drawn to claims 15 and 19 of copending Application 16/674,454; specifically A computer program product comprising software that when executed by a processor performs a method comprising: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers;
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer.
The method of claim 15, performing unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common.

Claim 16 can be drawn to claim 16 of copending Application 16/674,454. 
Claim 17 can be drawn to claim 17 of copending Application 16/674,454. 
Claim 18 can be drawn to claim 18 of copending Application 16/674,454. 
Claim 19 can be drawn to claims 19 and 20 of copending Application 16/674,454. 
Claim 20 can be drawn to claim 20 of copending Application 16/674,454. 
Claim 21 can be drawn to claim 21 of copending Application 16/674,454. 

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 can be drawn to claim 1 of copending Application No. 16/674,464; specifically A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers;
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer.
The instant claim are substantially similar to the copending set of claims.  The minor differences of a plurality of customers to a plurality of entities in the claim can be pointed to paragraph 0022 of the specification where real customer profile data can be provided by one or more banks (entities) related to one or more customers.  
Further, the specification discloses that a cognitive system is simply a specialized computer system which constitutes a computer device as claimed in the instant claims.  This shows that there is no actual difference in the two claim sets. 

Claim 2 can be drawn to claim 2 of copending Application 16/674,464. 
Claim 3 can be drawn to claim 3 of copending Application 16/674,464. 
Claim 4 can be drawn to claim 4 of copending Application 16/674,464. 
Claim 5 can be drawn to claim 5 of copending Application 16/674,464. 
Claim 6 can be drawn to claim 6 of copending Application 16/674,464. 
Claim 7 can be drawn to claim 7 of copending Application 16/674,464. 
Claim 8 can be drawn to claim 8 of copending Application 16/674,464. The independent claim is substantially similar to claim 1 with minor differences in the claim language. 
Claim 9 can be drawn to claim 9 of copending Application 16/674,464. 
Claim 10 can be drawn to claim 10 of copending Application 16/674,464. 
Claim 11 can be drawn to claim 11 of copending Application 16/674,464. 
Claim 12 can be drawn to claim 12 of copending Application 16/674,464. 
Claim 13 can be drawn to claim 13 of copending Application 16/674,464. 
Claim 14 can be drawn to claim 14 of copending Application 16/674,464. 
Claim 15 can be drawn to claim 15 of copending Application 16/674,464. The independent claim is substantially similar to claims 1 and 8 with minor differences in the claim language. 
Claim 16 can be drawn to claim 16 of copending Application 16/674,464. 
Claim 17 can be drawn to claim 17 of copending Application 16/674,464. 
Claim 18 can be drawn to claim 18 of copending Application 16/674,464. 
Claim 19 can be drawn to claim 19 of copending Application 16/674,464. 
Claim 20 can be drawn to claim 20 of copending Application 16/674,464.
Claim 21 can be drawn to claim 21 of copending Application 16/674,464.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/674,467 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claims 1 and 5 of copending Application No. 16/674,467; specifically A computer-implemented method for generating a standard customer profile in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device, the method comprising: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers; 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common; 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; 
providing the plurality of standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer; 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers;
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer.
The method of claim 1, performing unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common.

Claim 2 can be drawn to claim 2 of copending Application No. 16/674,467.
Claim 3 can be drawn to claim 3 of copending Application No. 16/674,467.
Claim 4 can be drawn to claim 4 of copending Application No. 16/674,467.
Claim 5 can be drawn to claims 5 and 6 of copending Application No. 16/674,467.
Claim 6 can be drawn to claim 6 of copending Application No. 16/674,467.
Claim 7 can be drawn to claim 7 of copending Application No. 16/674,467.
Claim 8 can be drawn to claims 8 and 12 of copending Application No. 16/674,467.
Claim 9 can be drawn to claim 9 of copending Application No. 16/674,467.
Claim 10 can be drawn to claim 10 of copending Application No. 16/674,467.
Claim 11 can be drawn to claim 11 of copending Application No. 16/674,467.
Claim 12 can be drawn to claim 12 of copending Application No. 16/674,467.
Claim 13 can be drawn to claim 13 of copending Application No. 16/674,467.
Claim 14 can be drawn to claim 14 of copending Application No. 16/674,467.
Claim 15 can be drawn to claims 15 and 19 of copending Application No. 16/674,467.
Claim 16 can be drawn to claim 16 of copending Application No. 16/674,467.
Claim 17 can be drawn to claim 17 of copending Application No. 16/674,467.
Claim 18 can be drawn to claim 18 of copending Application No. 16/674,467.
Claim 19 can be drawn to claim 19 of copending Application No. 16/674,467.
Claim 20 can be drawn to claim 20 of copending Application No. 16/674,467.
Claim 21 can be drawn to claim 21 of copending Application No. 16/674,467.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for generating a standard customer profile, the method comprising: receiving customer data, the customer data including information on plurality of features for a plurality of customers; performing a plurality of clusters of customers with a plurality of features in common; determining that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers; and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Clustering costumers based on similar features (e.g. spending behavioral patterns) is a form of commercial or legal interactions because it uses historical transactional data to analyze sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processing device; a memory; a computing device over a network; and an unsupervised learning.
The processing device is merely used to execute instructions (Paragraph 0076). The memory is merely used to store instructions (Paragraph 0075). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processing device,” “memory,” “computing device over a network,” and “an unsupervised learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, a computer that receives and sends information over a network is merely limiting the use of the abstract idea to a particular computer environment (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering costumer data. The specification shows that the processing device is merely used to execute instructions (Paragraph 0076). The memory is merely used to store instructions (Paragraph 0075). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Also, the “computing device over a network” is a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.




Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 8 recites: An abstraction system for generating a standard customer profile configured to: receiving customer data, the customer data including information on plurality of features for a plurality of customers; performing a plurality of clusters of customers with a plurality of features in common; determining that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers; and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Clustering costumers based on similar features (e.g. spending behavioral patterns) is a form of commercial or legal interactions because it uses historical transactional data to analyze sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: a processing device; a memory; a computing device over a network; and an unsupervised learning.
The processing device is merely used to execute instructions (Paragraph 0076). The memory is merely used to store instructions (Paragraph 0075). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processing device,” “memory,” “computing device over a network,” and “an unsupervised learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, a computer that receives and sends information over a network is merely limiting the use of the abstract idea to a particular computer environment (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering costumer data. The specification shows that the processing device is merely used to execute instructions (Paragraph 0076). The memory is merely used to store instructions (Paragraph 0075). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Also, the “computing device over a network” is a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A program product comprising: receiving customer data, the customer data including information on plurality of features for a plurality of customers; performing, a plurality of clusters of customers with a plurality of features in common; determining that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common; deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers; and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions. Clustering costumers based on similar features (e.g. spending behavioral patterns) is a form of commercial or legal interactions because it uses historical transactional data to analyze sales activities or behaviors. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a processing device; a computing device over a network; and an unsupervised learning.
The processing device is merely used to execute instructions (Paragraph 0076). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processing device,” “memory,” “computing device over a network,” and “an unsupervised learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, a computer that receives and sends information over a network is merely limiting the use of the abstract idea to a particular computer environment (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of clustering costumer data. The specification shows that the processing device is merely used to execute instructions (Paragraph 0076). The computing device over a network is merely used to receive costumer data (Paragraph 0004). The unsupervised learning is merely used to produce a plurality of clusters of customers with a plurality of features in common (Paragraph 0004). Also, the “computing device over a network” is a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-7, 9-14, and 16-21 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to certain “methods of organizing human activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-21 are directed to an abstract idea.  The claims are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 10,482,466 B1), in view of Joseph et al. (US 10,521,856 B1).
Regarding claim 1, Walters discloses a computer-implemented method (Column 1, lines 7-10, Embodiments described herein are in the field of fraud detection. More particularly, the embodiments relate to methods and arrangements to distribute a fraud detection model for consumer transactions) for generating a standard customer profile (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership) in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device (Column 23, lines 49-67, FIG. 5 illustrates an example of a storage medium 5000 to store processor data structures. Storage medium 5000 may comprise an article of manufacture. In some examples, storage medium 5000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 5000 may store various types of computer executable instructions, such as instructions to implement logic flows and/or techniques described herein. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth; Column 24, lines 1-12, FIG. 6 illustrates an example computing platform 6000. In some examples, as shown in FIG. 6, computing platform 6000 may include a processing component 6010, other platform components or a communications interface 6030. According to some examples, computing platform 6000 may be implemented in a computing device such as a server in a system such as a data center or server farm that supports a manager or controller for managing configurable computing resources as mentioned above), the method comprising: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers (Column 5, lines 36-40, a first set of one or more server(s) 1010 may provide services including pretraining a fraud detection model 1017 of a fraud detection logic circuitry 1015 with transaction data from more than one customer); 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 52-58, The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model); 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership); 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Based on broadest reasonable interpretation in light of the specification, Walter discloses a “boundary limiter” because it can add customers to standard customer profiles based on a portion of their data fitting into a customer profile); 
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer (Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Column 13, lines 51-58, The model management 2020 may include functionality to pretrain and train the fraud detection model 2040. The model management 2020 may comprise logic circuitry including pretrain 2022, fraud training 2026, and training tools 2030. The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model).
	Walter discloses clustering customers based on similar attributes (Column 12, lines 51-67) and using unsupervised learning (Column 13, lines 52-58). Although the unsupervised learning is known for clustering similar data, Walter does not specifically disclose how the unsupervised learning algorithm is clustering similar data (e.g. based on similarity in at least one feature).
	However, Joseph discloses performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 4, lines 4-20, Then, the computer system determines one or more scores indicating a likelihood that the financial transaction is associated with one or more predefined categories based on numbers of occurrences of the one or more predefined categories in financial-transaction histories of a subset of a group of individuals (operation 114). Note that the individual is included in the subset, and the subset includes two or more individuals having a common spending pattern in the financial-transaction histories (i.e., the group may be subdivided based on spending patterns of the individuals, so that similar individuals are clustered in subsets of the group, thereby facilitating comparisons of individuals with similar behaviors). This spending pattern may be based on values of financial transactions in the financial-transaction histories (e.g., the subset may include individuals who spend similar amounts of money in financial transactions); Column 4, lines 45-59, In some embodiments, the computer system optionally assigns the individual to the group based on an analysis of the financial-transaction histories of the individual and of the group (operation 112). Furthermore, assigning the individual to the group of individuals may include: identifying multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique; determining distance values between the financial transactions in the financial-transaction histories of the individual and the financial transactions in the financial-transaction histories of the multiple groups of individuals; and assigning the individual to the group of individuals based on the determined distance values).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile by using unsupervised training and clustering techniques of the invention of Walters to further specify how the unsupervised learning algorithm is clustering similar data of the invention of Joseph because doing so would allow the method to identify multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique (see Joseph, Column 4, lines 45-59). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Walters discloses an abstraction system (FIG. 1A depicts an embodiment of a system including one or more servers, networks, and customer devices to detect fraudulent transactions; Column 13, lines 51-67, The model management 2020 may include functionality to pretrain and train the fraud detection model 2040. The model management 2020 may comprise logic circuitry including pretrain 2022, fraud training 2026, and training tools 2030. The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model. In some embodiments, the pretrain 2022 logic circuitry may anonymize at least a portion of the transaction data via encryption or other means. The anonymized transaction data may include transaction data that does not have data to identify a customer and may even have modified data that does not accurately represent the transactions by the customer but reflects the transactions closely enough for training. In several embodiments, the pretrain 2022 logic circuitry receives and stores transaction data for pretraining 2024. In some embodiments, the transaction data for pretraining 2024 includes transaction data that is anonymized and/or modified) comprising a processing device and a memory comprising instructions which are executed by the processing device (Column 23, lines 49-67, FIG. 5 illustrates an example of a storage medium 5000 to store processor data structures. Storage medium 5000 may comprise an article of manufacture. In some examples, storage medium 5000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 5000 may store various types of computer executable instructions, such as instructions to implement logic flows and/or techniques described herein. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth; Column 24, lines 1-12, FIG. 6 illustrates an example computing platform 6000. In some examples, as shown in FIG. 6, computing platform 6000 may include a processing component 6010, other platform components or a communications interface 6030. According to some examples, computing platform 6000 may be implemented in a computing device such as a server in a system such as a data center or server farm that supports a manager or controller for managing configurable computing resources as mentioned above) for generating a standard customer profile (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership) in a data processing system (Column 23, lines 49-67, FIG. 5 illustrates an example of a storage medium 5000 to store processor data structures. Storage medium 5000 may comprise an article of manufacture. In some examples, storage medium 5000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 5000 may store various types of computer executable instructions, such as instructions to implement logic flows and/or techniques described herein. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth; Column 24, lines 1-12, FIG. 6 illustrates an example computing platform 6000. In some examples, as shown in FIG. 6, computing platform 6000 may include a processing component 6010, other platform components or a communications interface 6030. According to some examples, computing platform 6000 may be implemented in a computing device such as a server in a system such as a data center or server farm that supports a manager or controller for managing configurable computing resources as mentioned above), configured to: 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers (Column 5, lines 36-40, a first set of one or more server(s) 1010 may provide services including pretraining a fraud detection model 1017 of a fraud detection logic circuitry 1015 with transaction data from more than one customer); 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 52-58, The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model); 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership); 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Based on broadest reasonable interpretation in light of the specification, Walter discloses a “boundary limiter” because it can add customers to standard customer profiles based on a portion of their data fitting into a customer profile); 
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer (Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Column 13, lines 51-58, The model management 2020 may include functionality to pretrain and train the fraud detection model 2040. The model management 2020 may comprise logic circuitry including pretrain 2022, fraud training 2026, and training tools 2030. The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model).
	Walter discloses clustering customers based on similar attributes (Column 12, lines 51-67) and using unsupervised learning (Column 13, lines 52-58). Although the unsupervised learning is known for clustering similar data, Walter does not specifically disclose how the unsupervised learning algorithm is clustering similar data (e.g. based on similarity in at least one feature).
	However, Joseph discloses performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 4, lines 4-20, Then, the computer system determines one or more scores indicating a likelihood that the financial transaction is associated with one or more predefined categories based on numbers of occurrences of the one or more predefined categories in financial-transaction histories of a subset of a group of individuals (operation 114). Note that the individual is included in the subset, and the subset includes two or more individuals having a common spending pattern in the financial-transaction histories (i.e., the group may be subdivided based on spending patterns of the individuals, so that similar individuals are clustered in subsets of the group, thereby facilitating comparisons of individuals with similar behaviors). This spending pattern may be based on values of financial transactions in the financial-transaction histories (e.g., the subset may include individuals who spend similar amounts of money in financial transactions); Column 4, lines 45-59, In some embodiments, the computer system optionally assigns the individual to the group based on an analysis of the financial-transaction histories of the individual and of the group (operation 112). Furthermore, assigning the individual to the group of individuals may include: identifying multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique; determining distance values between the financial transactions in the financial-transaction histories of the individual and the financial transactions in the financial-transaction histories of the multiple groups of individuals; and assigning the individual to the group of individuals based on the determined distance values).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile by using unsupervised training and clustering techniques of the invention of Walters to further specify how the unsupervised learning algorithm is clustering similar data of the invention of Joseph because doing so would allow the method to identify multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique (see Joseph, Column 4, lines 45-59). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15, Walters discloses a computer program product comprising software that when executed by a processor performs a method comprising (Column 23, lines 49-67, FIG. 5 illustrates an example of a storage medium 5000 to store processor data structures. Storage medium 5000 may comprise an article of manufacture. In some examples, storage medium 5000 may include any non-transitory computer readable medium or machine readable medium, such as an optical, magnetic or semiconductor storage. Storage medium 5000 may store various types of computer executable instructions, such as instructions to implement logic flows and/or techniques described herein. Examples of a computer readable or machine-readable storage medium may include any tangible media capable of storing electronic data, including volatile memory or non-volatile memory, removable or non-removable memory, erasable or non-erasable memory, writeable or re-writeable memory, and so forth; Column 24, lines 1-12, FIG. 6 illustrates an example computing platform 6000. In some examples, as shown in FIG. 6, computing platform 6000 may include a processing component 6010, other platform components or a communications interface 6030. According to some examples, computing platform 6000 may be implemented in a computing device such as a server in a system such as a data center or server farm that supports a manager or controller for managing configurable computing resources as mentioned above): 
receiving customer data from a computing device over a network, the customer data including information on plurality of features for a plurality of customers (Column 5, lines 36-40, a first set of one or more server(s) 1010 may provide services including pretraining a fraud detection model 1017 of a fraud detection logic circuitry 1015 with transaction data from more than one customer); 
performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 52-58, The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model); 
determining, by the processing device, that a cluster represents a standard customer and storing a plurality of standard customer profiles based on the determined standard customers, wherein the standard customer profiles comprise a plurality of data distributions for the plurality of features in common (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership); 
deriving additional standard customer profiles by applying a boundary limiter to the customer data and comparing the boundary limited customer data to the determined standard customers (Column 12, lines 36-45, The customer management 2010 may manage a customer that opts-in or otherwise agrees to participate in the fraud detection service. The customer management 2010 may comprise an opt-in 2012 logic circuitry to request and receive approval from a customer to include the customer in the fraud detection services. In response to a positive response from the customer to agree to participate in the fraud detection service, the customer identification (ID) 2014 logic circuitry may assign a customer ID associated with the customer to a fraud detection model 2040; Column 12, lines 51-67, The cluster assignment 2016 logic circuitry may assign or associate the customer with one or more clusters. A cluster is a group of customers that share at least one characteristic. The characteristics may include, for example, a geographical area, an income level, or one or more aspects or previous purchases of a purchase history. For instance, the customers in a first cluster may all reside within the same geographical area such as zip code, a set of zip codes, a city, a state, a section of a map, and/or the like. The customers in a second cluster may have an income level that falls within a particular income range. The customers in a third cluster may regularly or periodically purchase disc golf equipment and pay for other disc golf related services. And the customers in a fourth cluster may repeatedly purchase computer equipment and other related electronics and items. In further embodiments one or more or all the clusters may include customers with two or more characteristics in common; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Based on broadest reasonable interpretation in light of the specification, Walter discloses a “boundary limiter” because it can add customers to standard customer profiles based on a portion of their data fitting into a customer profile); 
and providing the standard customer profiles and the additional standard customer profiles to a cognitive system for generating synthetic transaction data based on the standard customer (Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership; Column 13, lines 51-58, The model management 2020 may include functionality to pretrain and train the fraud detection model 2040. The model management 2020 may comprise logic circuitry including pretrain 2022, fraud training 2026, and training tools 2030. The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model).
	Walter discloses clustering customers based on similar attributes (Column 12, lines 51-67) and using unsupervised learning (Column 13, lines 52-58). Although the unsupervised learning is known for clustering similar data, Walter does not specifically disclose how the unsupervised learning algorithm is clustering similar data (e.g. based on similarity in at least one feature).
	However, Joseph discloses performing, by the processing device, unsupervised learning on the customer data to produce a plurality of clusters of customers with a plurality of features in common (Column 4, lines 4-20, Then, the computer system determines one or more scores indicating a likelihood that the financial transaction is associated with one or more predefined categories based on numbers of occurrences of the one or more predefined categories in financial-transaction histories of a subset of a group of individuals (operation 114). Note that the individual is included in the subset, and the subset includes two or more individuals having a common spending pattern in the financial-transaction histories (i.e., the group may be subdivided based on spending patterns of the individuals, so that similar individuals are clustered in subsets of the group, thereby facilitating comparisons of individuals with similar behaviors). This spending pattern may be based on values of financial transactions in the financial-transaction histories (e.g., the subset may include individuals who spend similar amounts of money in financial transactions); Column 4, lines 45-59, In some embodiments, the computer system optionally assigns the individual to the group based on an analysis of the financial-transaction histories of the individual and of the group (operation 112). Furthermore, assigning the individual to the group of individuals may include: identifying multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique; determining distance values between the financial transactions in the financial-transaction histories of the individual and the financial transactions in the financial-transaction histories of the multiple groups of individuals; and assigning the individual to the group of individuals based on the determined distance values).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile by using unsupervised training and clustering techniques of the invention of Walters to further specify how the unsupervised learning algorithm is clustering similar data of the invention of Joseph because doing so would allow the method to identify multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique (see Joseph, Column 4, lines 45-59). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 9, and 16, which are dependent of claims 1, 8, and 15, the combination of Walter and Joseph discloses all the limitations in claims 1, 8, and 15. Walter further discloses wherein the information for the plurality of customers comprises identifying information and transaction information (Abstract; Each cluster identification may identify one cluster of the one or more clusters. Each cluster may identify a group of customers based on characteristics associated with the group of customers. Logic may cause the model to transmit to a customer device associated with the first customer. Logic may receive transaction data for a transaction for one customer of the group of customers associated with a first cluster).
Regarding claims 3, 10, and 17, which are dependent of claims 1, 8, and 15, the combination of Walter and Joseph discloses all the limitations in claims 1, 8, and 15. Walter further comprising filtering the customer data prior to performing unsupervised learning (For example, a first set of clusters may include customers in particular locations such as zip codes that have an income that falls within one or more different income ranges. As a further example, a second set of clusters may include customers that have an income that falls within one or more different income ranges and have a purchase history that includes periodic purchases of the same types of goods or services; Column 13, lines 51-58, The model management 2020 may include functionality to pretrain and train the fraud detection model 2040. The model management 2020 may comprise logic circuitry including pretrain 2022, fraud training 2026, and training tools 2030. The pretrain 2022 logic circuitry may randomly select transactions from multiple customers or all customers to provide supervised or unsupervised training for the fraud detection model 2040, depending on the type of model).
Regarding claims 5, 12, and 19, which are dependent of claims 1, 8, and 15, the combination of Walter and Joseph discloses all the limitations in claims 1, 8, and 15. Walter discloses clustering customers based on similar attributes (Column 12, lines 51-67) and using unsupervised learning (Column 13, lines 52-58). Although the unsupervised learning is known for clustering similar data, Walter does not specifically disclose how the unsupervised learning algorithm is clustering similar data (e.g. based on similarity in at least one feature).
	However, Joseph discloses wherein the performing unsupervised learning comprises clustering customers based on a feature in common and repeating unsupervised learning to form sub-clusters of customers based on the plurality of features in common (Column 4, lines 4-20, Then, the computer system determines one or more scores indicating a likelihood that the financial transaction is associated with one or more predefined categories based on numbers of occurrences of the one or more predefined categories in financial-transaction histories of a subset of a group of individuals (operation 114). Note that the individual is included in the subset, and the subset includes two or more individuals having a common spending pattern in the financial-transaction histories (i.e., the group may be subdivided based on spending patterns of the individuals, so that similar individuals are clustered in subsets of the group, thereby facilitating comparisons of individuals with similar behaviors). This spending pattern may be based on values of financial transactions in the financial-transaction histories (e.g., the subset may include individuals who spend similar amounts of money in financial transactions); Column 4, lines 45-59, In some embodiments, the computer system optionally assigns the individual to the group based on an analysis of the financial-transaction histories of the individual and of the group (operation 112). Furthermore, assigning the individual to the group of individuals may include: identifying multiple groups of individuals by performing a clustering analysis of financial transactions in the financial-transaction histories of the individuals in the multiple groups of individuals using an unsupervised-learning technique; determining distance values between the financial transactions in the financial-transaction histories of the individual and the financial transactions in the financial-transaction histories of the multiple groups of individuals; and assigning the individual to the group of individuals based on the determined distance values; Examiner notes that the first cluster is based on predefined categories and the sub-clusters are based on similar spending patterns).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile by using unsupervised training and clustering techniques of the invention of Walters to further specify wherein the unsupervised learning algorithm comprises clustering customers based on a feature in common and repeating unsupervised learning to form sub-clusters of customers based on the plurality of features in common of the invention of Joseph because doing so would allow the method to facilitate comparisons of individuals with similar behaviors (see Joseph, Column 4, lines 4-20). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6, 13, and 20, which are dependent of claims 1, 8, and 15, the combination of Walter and Joseph discloses all the limitations in claims 1, 8, and 15. Walter further discloses wherein determining that a sub-cluster represents a standard customer comprises applying one or more rules (Column 7, lines 10-13, Note that while the embodiment 1100 shows two or three customer devices in each of the clusters, many embodiments may include significantly more customer devices in each cluster; Column 13, lines 1-25, In many embodiments, the cluster assignment 2016 logic circuitry may compare characteristics associated with one or more of the clusters against the customer profile for the customer. If the characteristic(s) associated with a first cluster match characteristics of the customer, the cluster assignment 2016 logic circuitry may associate the customer with the cluster by, e.g., adding a cluster identification for the first cluster to the customer's profile or associating the cluster identification with the customer's profile. In some embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile to determine if the characteristics of the customer match the cluster. In other embodiments, the cluster assignment 2016 logic circuitry may compare the characteristics of each cluster against the customer's profile until the customer is associated with a maximum number of clusters such as two clusters or four clusters. In one embodiment, the cluster assignment 2016 logic circuitry may compare the characteristics of a selected group of clusters against the customer's profile to determine whether to associate the customer with one or more of the clusters. For example, the cluster assignment 2016 logic circuitry may select the group of clusters based on low membership in the clusters or because the clusters are relatively new clusters that have not reached full membership).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 10,482,466 B1), in view of Joseph et al. (US 10,521,856 B1), in further view of Maryana (Maryani, I. and Riana, D., 2017, August. Clustering and profiling of customers using RFM for customer relationship management recommendations. In 2017 5th International Conference on Cyber and IT Service Management (CITSM) (pp. 1-6). IEEE).
Regarding claims 4, 11, and 18, which are dependent of claims 3, 10, and 17, the combination of Walter and Joseph discloses all the limitations in claims 3, 10, and 17. Although Walter discloses filtering the customer data prior to performing unsupervised learning, Walter does not specifically disclose wherein the filtering comprises an RFM analysis to group customers.
	However, Maryani further discloses wherein the filtering comprises an RFM analysis to group customers (Page 1, Abstract- Every day there is a transaction process performed by Customer. The process generates a lot of data where there are 82,648 transactions from the month of January-December 2017. This study aims to perform customer segmentation on Nine Reload Credit by utilizing data mining process based on RFM model and by using techniques Clustering. The algorithm used for cluster formation is K-Means algorithm. K-Means produces a visual cluster model with the Rapidminer 5.2 tools that represent the number of customers in each cluster by using RFM (Recency, Frequency, and Monetary) attributes. From 82,648 transactions that were then processed, based on RFM model it resulted in 102 Customers. Furthermore, we analyzed cluster by using K-Means algorithm with the result of 63 Customers in Cluster 1 and 39 Customers in Cluster 2. The result of this research can be used by company to know customer category, and then the company will know how to maintain the customer owned; Page 2, II. Literature Review of RFM Model, Every month, there are thousands of transactions. The total number of transactions for a year is 82,648 times collected from January-December 2017. After the data is mapped by using RFM variable, it will be combined with K-Means algorithm to categorize from each customer so that from the process the company will be able to know the category of each customer).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile, wherein the customer data is filtered prior to performing unsupervised learning of the invention of Walters to further incorporate wherein the filtering comprises an RFM analysis to group customers of the invention of Maryani because doing so would allow the method to analyze which information on the grouping of agent data has the potential to give the most profit to the company based on recency, frequency, and monetary attributes (see Maryani, Page 1, I. Introduction). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. (US 10,482,466 B1), in view of Joseph et al. (US 10,521,856 B1), in further view of Kenthapadi (US 2018/0089442).
Regarding claims 7, 14, and 21, which are dependent of claims 6, 13, and 20, the combination of Walter and Joseph discloses all the limitations in claims 6, 13, and 20. Although Walter discloses the number of customers in a sub-cluster (Column 7, lines 10-13, Note that while the embodiment 1100 shows two or three customer devices in each of the clusters, many embodiments may include significantly more customer devices in each cluster), the combination of Walter and Maryani does not specifically disclose wherein the one or more rules comprise a size determination indicating a minimum or maximum number of customers in a sub-cluster that is determined to be a standard customer.
However, Kenthapadi discloses wherein the one or more rules comprise a size determination indicating a minimum or maximum number of customers in a sub-cluster that is determined to be a standard customer (Paragraph 0035, A databus listener 110 detects when new confidential data is added to the confidential information database 108 and triggers a workflow to handle the new confidential data. First, the databus listener 110 queries a thresholds data store 116 to determine if one or more thresholds for anonymization have been met. Specifically, until a certain number of data points for confidential data have been met, the confidential data collection, tracking, and usage system 100 will not act upon any particular confidential data point. As will be described in more detail later, these thresholds may be created on a per-slice basis. Each slice may define a segment of users about which insights may be gathered based on data points from confidential data submitted by users in the slice. For example, one slice may be users with the title “software engineer” located in the “San Francisco Bay Area.” If, for example, the confidential data is compensation information, then it may be determined that in order to gain useful insights into the compensation information for a particular title in a particular region, at least ten data points (e.g., compensation information of ten different users) are needed. In this case, the threshold for “software engineer” located in “San Francisco Bay Area” may be set at ten. The databus listener 110, therefore, is designed to retrieve the confidential data added to the confidential information database 108, retrieve the threshold for the slice corresponding to attributes of the user (as stored, for example, in the submission table in the confidential information database 108 or retrieved at runtime from a social networking service), determine if the new data point(s) cause the threshold for the corresponding slice to be exceeded, and, if so, or if the threshold had already been exceeded, insert the data in a backend queue 112 for extract, transform, and load (ETL) functions).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for generating a standard customer profile by using unsupervised training and clustering techniques of the invention of Walters to further incorporate rules indicating a minimum or maximum number of customers in a sub-cluster of the invention of Kenthapadi because doing so would allow the method to prevent costly calculations of confidence scores or insight statistics for confidential data types/slices that will not be reliable anyway (see Kenthapadi, Paragraph 0156). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624